DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,096,659. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘659 anticipates the subject matter in the instant claims. Claim 1 recites a system for planning an ablation procedure of an organ of a patient comprising a catheter comprising an ablation element and a catheter tip that houses an ultrasound unit, wherein the catheter tip is configured to be advanced into a vasculature of the patient to a position within the organ (encompassed by a catheter in claim 1 of ‘659); and a computer system coupled to the catheter and configured to determine a thickness of a tissue wall of the organ from reflected ultrasound signals received by the ultrasound unit at the position of the catheter tip within the organ and wherein the computing system is configured to automatically determine an ablation procedure based on the determined thickness of the tissue wall, and to automatically discontinue the ablation procedure when the ablation parameter exceeds a threshold value (encompassed by computing system in claim 1 of ‘659). Claim 2 is encompassed by claim 2 of ‘659. Claim 3 is encompassed by claims 3-4 of ‘659. Claim 4 is encompassed by claims 2 and 5 of ‘659. Claim 5 is encompassed by claims 3-4 of ‘659. Claim 6 is encompassed by claim 6 of ‘659. Claim 7 is encompassed by claim 6 of ‘659. Claim 8 is encompassed by claim 7 of ‘659. Claim 9 is encompassed by claim 8 of ‘659. Claim 10 is encompassed by claim 9 of ‘659. Claim 11 is encompassed by claim 1 of ‘659.
Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 14-15 of U.S. Patent No. 11,096,659. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘659 discloses the steps of planning an ablation procedure, however, does not teach a processor for performing the steps. Claim 12 recites a procedure comprising receiving signals from an ultrasound unit (encompassed by claim 10 of ‘659); determining thickness of a tissue wall (encompassed by claim 10 of ‘659); determining an ablation parameter (encompassed by claim 10 of ‘659); and automatically discontinuing ablation (encompassed by claim 10 of ‘659). However, automating a manual process is well within the skill level of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to have provided a processor to automate the steps. Claim 13 is encompassed by claims 14-15 of ‘659. Claim 14 is encompassed by claim 11 of ‘659. Claims 15-16 are encompassed by claim 12 of ‘659. Claim 17 is encompassed by claim 10 of ‘659. Claim 18 is encompassed by claim 10 of ‘659.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 10, 12, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Klopotek et al. (US 5,196,006).
Klopotek et al. discloses a system for planning an ablation procedure of an organ comprising a catheter (col. 11, lines 17-19) comprising an ablation element (6) and a catheter tip that houses an ultrasound unit (10), wherein the catheter tip is configured to be advanced into a vasculature of the patient to a position within the organ (col. 11, line 17-19); and a computing system coupled to the catheter and configured to determine a thickness of a tissue wall of the organ from the reflected ultrasound signals received by the ultrasound unit at the position of the catheter tip within the organ (col. 4, line 54 to col. 5, line 21) and wherein the computing system is configured to automatically determine an ablation parameter based on the determined thickness of the tissue wall, and to automatically discontinue the ablation procedure when the ablation parameter exceeds a threshold value (col. 6, lines 25-38). Klopotek et al. discloses an ablation unit (20; col. 6, lines 25-38). Klopotek et al. discloses a processor for performing the procedure (col. 6, lines 25-38).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-5 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klopotek et al. (US 5,196,006) in view of Francischelli et al. (US 2003/0144653).
Klopotek et al. discloses the subject matter substantially as claimed except for a look-up table and storage unit for storing ablation parameters. However, Francischelli et al. teaches in the same of endeavor comprising a look-up table (18) for storing ablation parameters such as time period for desired lesion depth and power setting ([0009-0010]; [0018]; [0028]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Klopotek et al. with the look-up table and storage as taught by Francischelli et al. to determine preset ablation parameters.
Claims 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klopotek et al. (US 5,196,006) in view of Altmann et al. (US 2006/0241445).
Klopotek et al. discloses the subject matter substantially as claimed except for the tracking system. However, Altmann et al. teaches in the same field of endeavor a magnetic position tracking system that determines the position of the catheter ([0141]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Klopotek et al. with a tracking system as taught by Altmann et al. in order to track the position and orientation of the catheter ([0141]). The Examiner notes that a substitution of one tracking system for another is well within the skill level of one of ordinary skill in the art.
Klopotek et al. discloses the subject matter substantially as claimed except for a visualization unit for images. Klopotek et al. discloses a display for displaying the depth signal. However, Altmann et al. teaches in the same field of endeavor comprising a visualization system (42; [0155]) for providing images (44; [0156]) and overlaying tissue thickness ([0198]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Klopotek et al. with the visualization unit as taught by Altmann et al. in order to monitor the ablation procedure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793